Exhibit 99.1 For Information James R. Edwards 303-861-8140 FOR IMMEDIATE RELEASE SM ENERGY ANNOUNCES PARTICIPATION IN UPCOMING INVESTOR CONFERENCES DENVER, CO October 3, 2011 – SM Energy Company (NYSE: SM) today announces that the Company will be participating in the following upcoming investor events: · October 4, 2011 – Johnson Rice Energy Conference.Jay Ottoson, Executive Vice President and COO, will present at 1:30PM Central Time. · November 16, 2011 – Bank of America Merrill Lynch 2011 Global Energy Conference. Tony Best, President and CEO, will present at 9:45 AM Eastern Time. SM Energy’s presentation materials for these respective events will be available the day of the event at the Company’s website at www.sm-energy.com.Links to webcasts of the Company’s presentations will also be available on the Company’s website for 15 days after the date of each presentation. ABOUT THE COMPANY SM Energy Company is an independent energy company engaged in the exploration, exploitation, development, acquisition, and production of natural gas, natural gas liquids, and crude oil. SMEnergy routinely posts important information about the Company on its website. For more information about SM Energy, please visit its website at www.sm-energy.com.
